Citation Nr: 0926569	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-31 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on February 
13, 2007 through February 17, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.M. (a retired nurse)


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Oklahoma City, 
Oklahoma.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2009, who was designated by the Chairman to 
conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2008) and who 
participated in this decision.  A transcript of this 
proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran does not have any service-connected 
disabilities, but does obtain VA aid and attendance (A&A). 

2. The Veteran was transported by ambulance on February 13, 
2007 from his home for non-service connected symptomatology, 
to include trouble breathing, nausea, vomiting, fever and 
chills. 

3.  The EMSA report indicates they contacted the VAMC in 
Oklahoma City, Oklahoma, which was on divert status.  The 
Veteran was then transferred to St. Anthony Hospital where he 
was admitted and treated for complications of his chronic 
obstructive pulmonary disease (COPD) and pneumonia.

4.  The St. Anthony case manager contacted the VAMC in 
Oklahoma City, Oklahoma on February 14, 2007 and again on 
February 15, 2007 where she was told the VAMC was on total 
hospital divert status and no beds were available.  

5. The Veteran remained at St. Anthony Hospital for 
continuing treatment of his COPD and pneumonia through 
February 17, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility from February 13, 2007 to February 17, 2007, 
have been met. 38 U.S.C.A. §§ 1725 and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 
17.1001, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is not service-connected for any disability, but 
rather receives a pension and A&A benefits.  Prior to the 
medical treatment in question here, the Veteran concedes he 
had flu-like symptoms for the preceding three days, but did 
not seek medical attention until the fourth day, February 13, 
2007, when he developed a high fever of nearly 104 degrees 
Fahrenheit, nausea and vomiting as well as difficulty 
breathing.  He felt too ill to drive to the VAMC himself and 
did not have any family to drive him, so he called for an 
ambulance.  Allegedly, the ambulance called the VAMC in 
Oklahoma City, but they were on divert status.  The Veteran 
was then transported to St. Anthony Hospital in Oklahoma 
City, diagnosed with complications of his COPD and pneumonia 
and discharged four days later on February 17, 2007.  During 
this time frame, St. Anthony's case manager again contacted 
the VAMC in Oklahoma City on February 14, 2007 and February 
15, 2007 and was informed the facility was on a total 
hospital divert and no beds were available.

The Veteran, at the time of these hospital visits, was 
regularly being treated at the VAMC in Oklahoma City, 
Oklahoma.  

Initially, the Board notes that the Veteran does not dispute 
that the private medical treatment was not specifically 
"authorized" by the VA.  Rather, he indicates he did 
everything he could to be treated at the nearby VA facility, 
but was turned away multiple times.
  
It is also noteworthy, and not in dispute, that the Veteran's 
private ambulatory care was for a non-service connected 
disability.  Indeed, the Veteran has no service-connected 
disabilities.  Therefore, a preponderance of the evidence is 
against payment or reimbursement for private medical care, 
under the provisions of 
38 U.S.C.A. §§ 1703 or 1728.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act, the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ 
or part);
(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the Veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the Veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the Veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The Veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the Veteran's liability to the 
provider;

(i) The Veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (West 2002 & Supp. 2008).  Failure to 
satisfy any of the criteria listed above precludes VA from 
paying unauthorized medical expenses incurred at a private 
facility.  See 38 U.S.C.A. § 1725(b) (West 2002); 38 C.F.R. 
§ 17.1002(g) (2008).

The VAMC, applying § 1725 and § 1728, denied the Veteran's 
request for reimbursement for private medical treatment on 
the ground that the Veteran's medical emergency started 
several days prior to seeking medical care and VA facilities 
were feasibly available at that time.  That is, the VAMC 
denied the Veteran's claim concluding that although the VA 
facility was on divert status at the time of the Veteran's 
initial hospitalization, VA facilities were feasibly 
available prior to February 13, 2007 when the Veteran's 
symptoms began.

It is undisputed that the Veteran needed emergency medical 
treatment on February 13, 2007.  The Board notes the Veteran 
resides in Oklahoma City and is in close proximity to the 
VAMC in Oklahoma City as well as St. Anthony Hospital.  Even 
in an emergency, therefore, VA medical facilities would be 
feasible if available.  The crucial inquiry, then, is whether 
VA facilities were available at the time of the Veteran's 
medical emergency.  The Board concludes they were not. 

The Veteran contends that his symptoms began 3 to 4 days 
prior to his hospitalization, but were "mild" and he 
attempted to treat his flu-like symptoms with over-the-
counter remedies.  He did not feel his symptoms warranted 
emergency medical care until February 13, 2007 when his fever 
spiked.  

The VAMC divert status log confirms the hospital was on 
divert status on February 13, 2007 from 7:08 pm to 8:08 pm.  
The VAMC, in denying the claim, also indicated that although 
the VAMC was indeed on divert status between 7 pm and 
8 pm on February 13, 2007, there is no confirmation that the 
ambulance actually contacted the hospital on that day.

The Veteran, however, supplied the EMSA report from the 
ambulance, which indeed confirms the Veteran was en route to 
the hospital around 7:24 pm and was diverted away from the 
VAMC in Oklahoma City, Oklahoma.  After hospitalization, 
moreover, there is VA confirmation that the case worker from 
St. Anthony contacted the VAMC several times to seek a 
transfer to the VA hospital.  On February 14, 2007, according 
to VA records, the VAMC informed the case worker that the 
hospital was on total hospital divert.  On February 15, 2007, 
according to VA records, the VAMC informed the case worker 
that no beds were available.  On February 16, 2007, no 
further attempts were made to transfer the Veteran because 
the case worker informed the VAMC that the Veteran would be 
discharged home on February 17, 2007.

The VAMC denied the claim mainly on the premise that the 
Veteran should have sought care prior to February 13, 2007 
when the symptoms began and when VA facilities were feasibly 
available.  The Board disagrees.  It simply is not a 
requirement under 38 U.S.C.A. § 1725 that the Veteran must 
seek medical care at the on-set of symptoms to receive 
reimbursement.  Rather, what is of consequence is whether VA 
facilities were feasible at the time emergency care was 
actually received.  Delving into hypothetical scenarios of 
feasibility had the Veteran sought treatment earlier simply 
is not part of the requirements under the law.  The medical 
emergency in question began on February 13, 2007.  Whether 
the emergency would have been mitigated had the Veteran 
reacted to his symptoms earlier is simply irrelevant.  

The Veteran testified that he does not react to every sniffle 
and cough by going to a doctor.  The Veteran had a retired 
nurse friend watching over him and called an ambulance only 
when he felt his symptoms worsened to a medical emergency.  
There is no evidence the Veteran purposefully waited for the 
VAMC to be on divert status before calling for an ambulance.  
Rather, the facts of this case indisputably show VA 
facilities were not feasibly available at the time of the 
Veteran's medical emergency.  The Veteran sought a transfer 
to VA facilities on a daily basis during his hospital stay, 
and the VAMC simply could not accommodate him.  The facts of 
the case here exactly satisfy the requirements for medical 
reimbursement as described under 38 U.S.C.A. § 1725.

Therefore, based on the foregoing, the Board concludes that 
the Veteran is entitled to reimbursement for his non-VA 
medical treatment from February 13, 2007 to February 17, 
2007. 


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on February 
13, 2007 through February 17, 2007 is granted, subject to the 
laws and regulations governing monetary awards.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


